Citation Nr: 0300427	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of an 
appendectomy.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1957 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, 
which denied the veteran increased ratings for his 
service-connected residuals of a hemorrhoidectomy, and of 
residuals of an appendectomy.  He responded with a timely 
Notice of Disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran's hemorrhoids are irritable, recurrent, 
and bleed occasionally, without fissures or secondary 
anemia.  

3.  The veteran's residuals of an appendectomy include a 
well-healed, non-tender abdominal scar.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a hemorrhoidectomy have not been met.  
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2002).  

2.  The criteria for the award of a compensable disability 
rating for the veteran's service-connected residuals of an 
appendectomy have not been met.  §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.321, 4.3, 4.7, 
4.114, Diagnostic Code 7341, 7803-04 (2002); 67 Fed. Reg. 
49590 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4118)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was originally granted service connection in 
1973 for residuals of a hemorrhoidectomy and an 
appendectomy.  He was noted to have undergone an 
appendectomy in 1958, and on medical examination in 1973, 
his appendectomy scar was described as well-healed and 
non-symptomatic.  

On April 12, 1999, VA received the veteran's claim to a 
compensable rating for residuals of a hemorrhoidectomy; a 
10 percent disability rating was granted by rating 
decision in July 1999, effective from the date of receipt 
of the claim.

The 10 percent evaluation was awarded following a VA 
medical examination afforded the veteran in April 1999.  
At that time, his hemorrhoids were noted to have been 
banded twice in the remote past, only to recur.  On 
physical examination he had prolapsed internal hemorrhoids 
that occasionally popped out and became sore and bleeding, 
hindering his ability to walk.  He used sitz baths to 
alleviate his symptoms.  

A January 2000 VA examination report described the 
veteran's appendectomy scar of the right lower quadrant as 
non-tender and well-healed.  He was also noted to have an 
abdominal scar, 9-cm in length, along the midline of the 
abdomen.  

In May 2000, the veteran underwent a colonoscopy performed 
by his private physician, Dr. G.M., M.D.  Internal 
hemorrhoids were observed during this procedure; however, 
they were not observed to be bleeding.  

The veteran underwent a VA gastrointestinal examination in 
August 2000.  He reported such gastrointestinal symptoms 
as nausea, vomiting, poor appetite, and chronic diarrhea.  
Blood testing revealed mild normocytic anemia.  He was 
also noted to have had a small bowel resection in October 
1999 to correct abdominal adhesions, and had an incisional 
hernia along the resulting surgical scar.  

Another VA gastrointestinal examination was afforded the 
veteran in November 2000.  He reported a history of 
chronic diarrhea, with associated rectal burning, 
irritation, and bleeding.  Chronic abdominal pain and 
tenderness were also reported.  On physical examination, 
the veteran had irritation of the rectum secondary to 
chronic diarrhea, but exhibited no evidence of current 
hemorrhoids.  

Extensive VA outpatient treatment records have been 
received for the period from the mid-1990's to the 
present.  The veteran has consistently reported such 
symptoms as gastrointestinal upset, loss of appetite, 
occasional vomiting, and recurrent diarrhea, among other 
medical complaints.  However, these symptoms have not been 
attributed to his hemorrhoidectomy and/or appendectomy.  

The veteran was afforded a Statement of the Case in 
December 2000 on the issues of entitlement to increased 
ratings for residuals of an appendectomy and for residuals 
of a hemorrhoidectomy.  That same month, he filed a VA 
Form 9, perfecting his appeal of these issues.  A personal 
hearing was not requested.

Analysis
I. Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The 
law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  There are also new 
notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider 
the claims on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the December 2000 Statement of the Case, the 
various Supplemental Statements of the Case, and December 
2001 RO letters to the veteran and his representative 
notifying them of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that the 
VA would attempt to obtain.  The veteran has reported that 
he receives medical care at the VA medical center in 
Jackson, Mississippi, and these records have been obtained 
by the RO.  He also reported receiving private medical 
evidence from Dr. G.M., M.D., and these records have also 
been obtained.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Finally, he has been 
afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready 
to be considered on the merits.  

II.  Increased rating - Hemorrhoids

The veteran seeks an increased rating for his service-
connected residuals of a hemorrhoidectomy.  Disability 
evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

The veteran's hemorrhoids are currently rated as 10 
percent disabling under Diagnostic Code 7336, for 
hemorrhoids, external or internal.  Under this code, a 10 
percent rating is warranted for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue 
and evidence of frequent recurrences.  A 20 percent rating 
is warranted for persistent bleeding and secondary anemia, 
or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002).  For the reasons to be discussed below, an 
increased rating is not warranted for the veteran's 
hemorrhoids.  

According to the medical evidence of record, the veteran's 
hemorrhoids were internal on examination in April 1999.  
No bleeding, anal fissures, or anemia was noted.  A 
colonoscopy performed at a private hospital in May 2000 
noted internal hemorrhoids, but did not note them to be 
bleeding.  While mild normocytic anemia was diagnosed in 
August 2000, this diagnosis was not attributed to the 
veteran's hemorrhoids.  No hemorrhoids were seen on 
examination in November 2000.  Overall, the preponderance 
of the medical evidence indicates the veteran does not 
have persistent bleeding and secondary anemia as a result 
of his hemorrhoids, and therefore a 20 percent rating is 
not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's residuals of a 
hemorrhoidectomy have themselves required no extended 
periods of hospitalization since the initiation of this 
appeal, and are not shown by the evidence to present 
marked interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran 
has not otherwise submitted evidence tending to show that 
his service-connected hemorrhoids disability is unusual, 
or causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 10 percent is not warranted for 
the veteran's residuals of a hemorrhoidectomy.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As 
the preponderance of the evidence is against the award of 
a rating in excess of 10 percent, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Increased rating - Residuals of an appendectomy

The veteran seeks a compensable rating for his service-
connected residuals of an appendectomy.  

As an initial matter, the veteran has attributed a variety 
of gastrointestinal symptoms to his 1958 appendectomy, and 
in a September 2000 rating decision, he was awarded 
service connection and a separate disability rating for 
abdominal adhesions resulting from his appendectomy.  When 
assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] 
to be avoided."  38 C.F.R. § 4.14 (2001).  Because the 
veteran has been assigned a separate rating for small 
bowel adhesions and related symptomatology, and has yet to 
perfect an appeal of that initial rating to the Board, 
that issue is not currently within the Board's 
jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2002).  Nevertheless, "when it is not possible to 
separate the effects of the [service connected disability 
and the non-service connected disability], VA regulations 
at 38 C.F.R. § 3.102, which require that reasonable doubt 
on any issue be resolved in the appellant's favor, clearly 
dictate that such signs and symptoms be attributed to the 
service connected condition."  61 Fed. Reg. 52698 (Oct. 8, 
1996); see also Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  To the extent possible, the Board will consider 
only that degree of disability resulting from the 
veteran's appendectomy.  

The veteran's grant of service connection for residuals of 
an appendectomy was originally awarded under Diagnostic 
Code 7341.  The Board notes that this code does not 
currently appear at 38 C.F.R. § 4.114 (2002), although it 
is still listed at 38 C.F.R. Part 4, Appendixes B and C 
under "wounds, incised, healed, abdominal wall."  The RO 
has most recently rated the veteran under Diagnostic Code 
7339, for a postoperative ventral hernia.  However, the 
January 2000 VA examination report confirms that the 
veteran has at least two abdominal scars, one in the right 
lower quadrant resulting from his 1958 appendectomy, and 
another along the abdominal midline resulting from his 
1999 small bowel resection.  According to the August 2000 
VA examination report, the veteran has an incisional 
hernia on the latter scar; therefore, evaluation of his 
service-connected residuals of an appendectomy under the 
rating criteria for such disabilities is not warranted.  

Instead, the veteran's residuals of an appendectomy are 
best evaluated under Diagnostic Code 7804, for scars.  The 
Board notes that the rating criteria for the evaluation of 
skin disabilities, to include scars, were recently 
changed, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-599 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  As the appellant's claim was pending when 
regulations were revised, he is entitled to the version of 
the applicable criteria most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Under the revised 
rating criteria, a superficial scar which is painful on 
examination will still be awarded a 10 percent rating; 
otherwise, it will be rated based on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, 7805 (2002).  In addition, 
superficial unstable scars may be assigned a 10 percent 
rating.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar).  
See Note (1) following Diagnostic Code 7803.  Under 
Diagnostic Code 7803, scars, other than the head, face, or 
neck that are superficial and do not cause limited motion 
but involve an area or areas of 144 square inches or 
greater may be assigned a 10 percent rating.  

Prior to August 30, 2002, a 10 percent rating was assigned 
under Diagnostic Code 7804, for superficial scars which 
are tender and painful on objective demonstration.  Scars 
were also rated under Diagnostic Code 7803 which provided 
that scars which were superficial, poorly nourished, with 
repeated ulceration may be assigned a 10 percent rating.  
38 C.F.R. § 4.119, Diagnostic Codes 7803-4 (2002).  
However, in any situation where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall nonetheless be assigned when 
the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2002).  

Because the revised regulations, as they pertain to the 
veteran's claim, are essentially similar in application to 
those regulations in effect prior to August 30, 2002, no 
prejudice to the veteran exists in the Board's 
consideration of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Based on the medical evidence of record, a compensable 
rating for the veteran's residuals of an appendectomy is 
not warranted at this time.  The veteran's surgical scar 
resulting from his appendectomy has been characterized at 
all times of record as well-healed and non-tender, and the 
veteran himself has not attributed any disability to the 
appendectomy scar in and of itself.  Beginning with the 
1973 VA examination, the veteran's scar has consistently 
presented a noncompensable degree of impairment, and has 
not been shown to be tender, painful, poorly nourished, 
ulcerated, or unstable.  Likewise, the scar has not been 
shown to limit motion of the abdomen.  Therefore, the 
preponderance of the evidence is against a compensable 
rating under Diagnostic Codes 7803 and 7804, either as in 
effect prior to August 30, 2002, or as revised.  

The medical record also fails to establish any other 
disability directly attributable to the veteran's 
appendectomy.  As has been noted above, his abdominal 
adhesions have been described by a medical expert as a 
residual of the veteran's appendectomy, but a separate 
service connection award has already been granted for that 
disability, and that issue is not currently within the 
Board's jurisdiction.  The remainder of the record is 
silent regarding any other residuals of the veteran's 
appendectomy for which a compensable rating is warranted.  
While the veteran has suggested that numerous 
gastrointestinal symptoms, including abdominal pain, 
diarrhea, and loss of appetite, are the direct result of 
his 1958 appendectomy, these assertions are not supported 
by the medical record.  The veteran's lay assertions as to 
medical etiology and causation, unsupported by the medical 
record, are not persuasive.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For all the foregoing reasons, the Board finds that a 
compensable evaluation is not warranted for the veteran's 
residuals of an appendectomy.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit of the doubt doctrine.  As the preponderance 
of the evidence is against the award of a compensable 
rating, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A disability rating in excess of 10 percent for the 
veteran's service-connected residuals of a 
hemorrhoidectomy is denied.  

A compensable rating for the veteran's service-connected 
residuals of an appendectomy is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

